Citation Nr: 0809126	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  04-26 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a disability of the back as a result of 
treatment by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service, reportedly from September 
1943 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board in 
November 2006, when it was remanded for additional 
development of the evidence.

The veteran was scheduled for a video Board hearing in March 
2005, in accordance with her August 2004 request.  The 
veteran did not report for the scheduled hearing.

The claimant's request to have her appeal advanced on the 
docket pursuant to 38 C.F.R. § 20.900 (2007) was granted by 
the Board in October 2006.

The Board notes that the veteran submitted a statement in 
October 2006 which may suggest an intent to file a claim, 
separate from the issue on appeal in this decision, for an 
increase in the severity of her service connected back 
disability.  This matter is hereby referred to the RO to 
complete any appropriate clarification and action.


FINDINGS OF FACT

1. The veteran suffered from a service connected back 
disability prior to her September 2000 treatment at a VA 
medical facility.

2.  The veteran fell from a stool during treatment at a VA 
medical facility in September 2000.

3.  Since the September 2000 fall, the veteran has not 
developed any new chronic back disability nor any permanent 
aggravation of existing back disability beyond the natural 
progress of the pre-existing pathology.

4.  No new disability or aggravation was proximately caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar incident of fault on the part of VA.


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for a back disability due to a fall at a VA medical facility 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been effectively notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  Although the Board 
acknowledges that the April 2003 VCAA letter in this case did 
not properly notify the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought under 38 U.S.C.A. § 1151, the Board finds that this 
constitutes an error that is nonprejudicial to the veteran.  
It is clear that the veteran and her appointed representative 
have actual knowledge of the evidence necessary to 
substantiate the claim for benefits under 38 U.S.C.A. § 1151.  
See Mayfield v. Nicholson, 19 Vet.App. 103, 121 (2005).  
Specifically, she and her representative have identified that 
the veteran fell from a stool during VA medical treatment, 
they have alleged that this caused new or additional chronic 
disability, and they have specifically advanced a theory of 
VA carelessness or negligence leading to the alleged injury; 
all of these elements are addressed repeatedly throughout the 
record, including a clear presentation of the argument in the 
July 2004 substantive appeal submission.  These allegations, 
if true, would substantiate the claim for benefits under 38 
U.S.C.A. § 1151.  Thus, it is clear that the veteran and her 
representative know of the evidence necessary to substantiate 
the claim for benefits under 38 U.S.C.A. § 1151.  Under these 
circumstances, no useful purpose would be served by remanding 
this case to furnish the veteran with formal notice of 
information when she and her appointed representative have 
already demonstrated actual knowledge of that information.

Moreover, in the April 2003 VCAA letter, the appellant was 
advised of the types of evidence VA would assist her in 
obtaining as well as her own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that the April 2003 letter was sent 
to the appellant prior to the July 2003 RO rating decision 
currently on appeal.  The Board also notes that the veteran 
and her representative have demonstrated actual knowledge of 
the evidence necessary to substantiate the claim prior to the 
most recent RO readjudication of this case at the RO level in 
connection with the issuance of the December 2007 
supplemental statement of the case.  The VCAA notice has 
therefore been effectively accomplished in a timely manner.  
See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the April 2003 letter effectively 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised of the need to produce evidence in 
support of her claim, that it was the appellant's 
responsibility to make sure that such evidence was received 
by the RO, and that the appellant needed to inform the RO 
about any medical evidence not yet submitted.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must furnish any pertinent evidence 
that the appellant may have.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been effectively met.  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.  Although this claim involves a 
claim for benefits under 38 U.S.C.A. § 1151, the Board 
believes that the Dingess/Hartman analysis must be 
analogously applied.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO furnished the appellant with a letter in April 2007 
which directly explained how VA determines disability ratings 
and effective dates.  This notice was provided to the 
appellant prior to the most recent RO readjudication of this 
case and issuance of a supplemental statement of the case in 
December 2007.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, including the pertinent VA records, have been 
obtained.  The veteran has been afforded a VA examination to 
evaluate her claimed disability in this appeal; a May 2007 VA 
examination report directly addresses the medical questions 
presented in this case.  The Board acknowledges the 
contention of the veteran's representative, expressed in a 
February 2008 written presentation, that the May 2007 VA 
examination report is "inadequate in that it was performed 
by an M.D. and not an orthopedist."  However, no competent 
medical evidence has been submitted to suggest either that 
the conclusions of the May 2007 VA examination report are 
incorrect, nor has any competent evidence been submitted to 
show that the M.D. who performed the May 2007 examination was 
not competent to do so.  By itself, the lay assertion of the 
veteran's representative that the May 2007 VA examiner was 
not competent to perform the examination is not sufficient to 
demonstrate any inadequacy of the examination for the 
purposes of this case.  See Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

The veteran is claiming entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a disability of the back 
due to a fall which occurred during a visit for treatment at 
a VA medical facility.  Formerly, 38 U.S.C.A. § 1151 provided 
that "[w]here any veteran suffers an injury or an 
aggravation of an injury, as a result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation . . . awarded under any of the laws 
administered by the Secretary, or as the result of having 
submitted to an examination under any such law, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran, disability or death compensation . 
. . shall be awarded in the same manner as if such 
disability, aggravation or death were service-connected."  
38 U.S.C.A. § 1151 (West 1991).

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court), in Gardner v. Derwinski, 1 Vet.App. 584 
(1991).  The Gardner decision was affirmed by both the United 
States Court of Appeals for the Federal Circuit, see Gardner 
v. Brown, 5 F.3d 1456 (Fed.Cir. 1993), and the United States 
Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  
The United States Supreme Court, in affirming the Court's 
decision, held that the statutory language of 38 U.S.C.A. 
§ 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
See Brown, supra.  38 C.F.R. § 3.358 was amended in 1995 to 
conform to the Supreme Court decision.  The amendment was 
effective November 25, 1991, the date the Court issued the 
Gardner decision.  60 Fed.Reg. 14,222 (March 16, 1995).  
Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or an 
unforeseen event.  Pub.L. No. 104-204, § 422(a), 110 Stat. 
2926 (Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West 
2002).

The revised provisions of 38 C.F.R. § 3.358 state that where 
it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  38 C.F.R. § 3.358(c)(3).  
"Necessary consequences" are those that are certain or 
intended to result from the VA hospitalization or medical or 
surgical treatment.  Id.

The Board received the current claim in March 2003.  As noted 
above, the amended version of 38 U.S.C.A. § 1151 has added 
the requirement that there must be evidence showing that the 
additional disability for which benefits are sought was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA or by an event not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended. See 69 Fed.Reg. 
46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151. 

In pertinent part, 38 C.F.R. § 3.361 provides as follows:

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The record reflects that the veteran suffered the fall from a 
stool in a VA medical facility in September 2000 as she has 
contended; there is no controversy in this case regarding the 
occurrence of the alleged fall at a VA medical facility.  
Furthermore, the record reflects that the veteran currently 
suffers from chronic back disability; indeed, the veteran has 
a long-standing service connected "chronic thoracic strain 
with degenerative joint disease" effective from May 1966.  
The decisive question in this case is whether any new or 
aggravated disability was caused by the September 2000 fall.  
To address this question, the Board's November 2006 remand 
directed an examination of the veteran and a review of the 
documented medical history in the claims folder, for the 
purpose of developing a medical determination as to whether 
any new or aggravated disability resulted from the pertinent 
fall in September 2000.

The resulting May 2007 VA examination report diagnosed the 
veteran with "Chronic degenerative changes across the 
thoracolumbar spine with spondylolysis at L5."  This 
diagnosis, informed by the examiner's review of the claims 
folder and clinical inspection of the veteran's back, led the 
examiner to conclude that "it is less likely as not that she 
suffered any new injury from the fall in 2000 or aggravation 
beyond its natural progression of her already service 
connected thoracic spine disability."  The May 2007 VA 
examination report discusses a persuasive rationale for its 
conclusion, including pertinent reference to the veteran's 
documented medical history.  In particular, the May 2007 
report explains that there is "good documentation of chronic 
thoracolumbar spine pain and lack of range of motion that 
affected her ADLs [activities of daily living] prior to this 
fall."  With reference to the documented pre-fall back 
disability, the examiner observes that "Current subjective 
symptoms and physical exam are not significantly different 
from those documented for her service-connected rating in May 
of 2000 prior to this fall."

The Board acknowledges the contention, raised by the 
veteran's appointed representative in a September 2006 
written presentation, that a September 2002 x-ray showed 
"cracks in the left and right lumbar spine" to support her 
claim of chronic back disability due to the September 2000 
fall.  The Board observes that an October 2002 report of a CT 
scan of the thoracic spine shows "No evidence of a fracture 
or malalignment."  Moreover, the May 2007 VA examination 
report directly addresses the contention of the veteran's 
representative and explains that "The noted 'cracks' on the 
left and right side of her lumbar spine are spondylolytic 
lesions most likely of a degenerative nature that were 
present on x-rays prior to her fall in 2000."  The veteran 
and her representative have not presented any competent 
medical evidence to contradict the May 2007 VA examiner's 
findings in this regard.

The Board observes that a November 2001 VA examination report 
regarding the veteran's service connected back disability 
contains no suggestion of fracture or additional disability 
related to a fall; the diagnosis was "Chronic thoracic 
strain superimposed on degenerative joint disease."  
Significantly, the x-rays performed in association with this 
examination show no evidence of fracture; the report notes 
"Multilevel degenerative change.  No fracture, lytic or 
blastic lesions identified."  

To the extent that the November 2001 VA examination report 
may have shown any increase in the severity of the veteran's 
service connected back disability, the Board observes that a 
March 2003 RO rating decision granted an increased rating 
contemplating the shown increase.  The veteran expressed 
satisfaction with the rating in March 2003.  There is no 
suggestion in the records associated with that rating of 
increased severity due to any cause other than the natural 
progress of the service-connected back disability, and no 
suggestion of a new or aggravated back disability due to 
injury or, specifically, the September 2000 fall.

The May 2007 VA examination report presents a competent 
medical analysis with a discussed rationale citing the 
pertinent medical history and a direct examination of the 
veteran.  The May 2007 report contemplates the possibility of 
a new back disability or aggravation of the acknowledged pre-
existing back disability, and clearly determines that no new 
or additional disability can be clinically found to be 
associated with the September 2000 fall.  This VA examination 
report weighs against the claim on appeal, and the Board 
finds this examination report to be probative and adequate to 
resolve this matter.  In the absence of any competent medical 
opinion to contradict the probative findings of the May 2007 
VA examination report, the documented competent medical 
evidence of record weighs against the claim.

The Board notes the veteran, in advancing this claim, asserts 
that she has suffered a new or aggravated back disability as 
the direct result of the fall she suffered in September 2000.  
Although the veteran is competent to report the facts 
regarding her injury experience and her symptoms, as a lay 
person she is not qualified to offer a medical diagnosis or 
medical etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Thus, this evidence has no probative value to the 
extent that it directly asserts that the veteran suffers from 
new or aggravated back disability as the result of her 
September 2000 fall in a VA medical facility.

The Board must find that entitlement to compensation under 38 
U.S.C.A. § 1151 for a back disability due to a September 2000 
fall at a VA medical facility is not warranted.  The medical 
evidence demonstrates that the veteran's current 
manifestations of back disability are consistent with the 
natural progression of the chronic pathology identified prior 
to the September 2000 fall, without any indication of new or 
additional disability resulting from the fall.  There is no 
contrary medical evidence showing that the veteran suffers 
from new or aggravated back disability due to the September 
2000 fall.  Thus, a preponderance of the probative evidence 
is against the veteran's claim for 38 U.S.C.A. § 1151 
compensation.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


